Case: 2:18-cv-00544-EAS-KAJ Doc #: 27 Filed: 10/20/20 Page: 1 of 2 PAGEID #: 100




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


MELISSA MCFADDEN,
                                             Case No. 2:18-cv-544
              Plaintiff,
                                             Chief Judge Edmund A. Sargus, Jr.
       v.
                                             Magistrate Judge Jolson
CITY OF COLUMBUS,
                                                  NOTICE OF DEPOSITION OF
              Defendant.                                LOU REITER


       Please take notice that, pursuant to Rule 30 of the Federal Rules of Civil Procedure,

Defendant will, by and through counsel, take the deposition of Lou Reiter on Monday,

November 30, 2020 at 10:00 a.m. The deposition will be conducted remotely via video

conferencing initiated by the court reporter. The testimony will be recorded by

stenographic means. The deposition will continue from day to day until complete. The

transcript and will be used for any purpose allowed by the Federal Rules of Civil

Procedure, the Federal Rules of Evidence, and/or any orders of the Court.


                                           Respectfully submitted,

                                           /s/ Westley M. Phillips
                                           Susan E. Williams (0073375)
                                           Westley M. Phillips (0077728)
                                           Assistant City Attorneys
                                           C ITY OF C OLUMBUS , DEPARTMENT OF LAW
                                           ZACH KLEIN, C ITY ATTORNEY
                                           77 North Front Street, Columbus, Ohio 43215
                                           (614) 645-7385 / (614) 645-6949 (fax)
                                           sewilliams@columbus.gov
                                           wmphillips@columbus.gov

                                           Attorneys for Defendant
Case: 2:18-cv-00544-EAS-KAJ Doc #: 27 Filed: 10/20/20 Page: 2 of 2 PAGEID #: 101




                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 20, 2020, I electronically filed the foregoing with the

Clerk of this Court by using this Court’s CM/ECF System. Copies will be served upon counsel

of record by, and may be obtained through, the Court’s CM/ECF System.

                                                   /s/ Westley M. Phillips
                                                   Westley M. Phillips (0077728)
